Citation Nr: 0807094	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-44 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from July 1976 until February 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board first considered this appeal in September 2006 and 
reopened the claim for benefits and remanded the claim for 
additional development.  The RO/Appeals Management Center 
(AMC) completed all requested development, but continued the 
denial of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Travel Board hearing at the 
Montgomery, Alabama RO in his August 2005 VA Form 9 (Appeal 
to Board of Veterans' Appeals).  The record reflects the 
Travel Board hearing was held in December 2005.  
Subsequently, a Board decision in September 2006 remanded the 
claim for additional development.  By letter dated in January 
2008, the veteran was apprised that the Veterans Law Judge 
who had conducted the December 2005 hearing was no longer 
employed by the Board.  The veteran was afforded the 
opportunity to present testimony at an additional hearing.  
By response received in February 2008, the veteran requested 
a Travel Board hearing.  

Since the failure to afford the veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, this matter must be addressed 
prior to any appellate review. See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge at the next available 
opportunity.  Notification of the hearing 
must be mailed to the veteran at his 
current address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


